Graffeo, J.
(concurring). Under our long-standing principles of statutory construction, I conclude that a marriage between a half uncle and half niece, or a half aunt and half nephew, is permissible in New York based on the structure of Domestic Relations Law § 5. As this Court observed in Matter of Simms (26 NY2d 163 [1970]), the legislature included language in subdivision (2) of this statute that prohibits a marriage between a brother and sister of “the half blood,” but there is no comparable clause in subdivision (3) voiding marriages between uncles and nieces or aunts and nephews. When the legislature includes a condition in one provision but excludes it from another within the same statute, there arises an “irrefutable inference” that the omission was intentional (Matter of Raynor v Landmark Chrysler, 18 NY3d 48, 56 [2011] [internal quotation marks and citation omitted]; see also McKinney’s Cons Laws of NY, Book 1, Statutes § 240). Hence, the contrast in the plain language of Domestic Relations Law § 5 (2) and (3) compels the conclusion that marriages between half siblings are outlawed but marriages involving half uncles and half nieces or half aunts and half nephews are permissible.
Nevertheless, I write separately to emphasize that the legislature may see fit to revisit this provision. The record before us does not address the question of genetic ramifications for the children of these unions. Some of my colleagues assert that marriages between half uncles and half nieces, or half aunts and half nephews, are no different than marriages between first cousins. Perhaps there is no genetic basis for precluding such unions, but this Court was not presented with any scientific evidence upon which to draw an informed conclusion on this point.
From a public policy perspective, there may be other important concerns. Such relationships could implicate one of the purposes underlying incest laws, i.e., “maintaining the stability of the family hierarchy by protecting young family members from exploitation by older family members in positions of authority, and by reducing competition and jealous friction among family members” (Benton v State, 265 Ga 648, 650, 461 SE2d 202, 205 [1995, Sears, J., concurring]). Similar intrafamilial concerns may arise regardless of whether the uncle or aunt in the marriage is of whole or half blood in relation to the niece *1023or nephew. The issue of unequal stature in a family or cultural structure may not be implicated in this case but certainly could exist in other contexts, and a number of states have retained statutory prohibitions involving such marriages.* These considerations are more appropriately evaluated in the legislative process.

 See Ala Code § 13A-13-3 (a) (4); Alaska Stat Ann §§ 11.41.450 (a) (3); 25.05.021 (2); Colo Rev Stat Ann § 14-2-110 (1) (c); 750 111 Comp Stat Ann 5/212 (a) (3); Ky Rev Stat Ann § 530.020 (1); La Civ Code Ann art 90 (A) (2); Minn Stat Ann § 517.03 (1) (3); Mont Code Ann § 40-1-401 (1) (c); NJ Stat Ann § 37:1-1 (a), (b); ND Cent Code Ann § 14-03-03 (3), (4); Or Rev Stat Ann § 106.020 (2); Tex Fam Code Ann § 6.201 (3), (4); Utah Code Ann § 76-7-102 (1) (b) (i); Va Code Ann § 20-38.1 (a) (3); Wash Rev Code § 26.04.020 (1) (b); W Va Code § 48-2-302 (a), (b); Wis Stat Ann § 765.03 (1).